Citation Nr: 1414672	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  06-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional lumbar spine disability claimed to be the result of VA surgical treatment. 

2.  Entitlement to an evaluation for the residuals of a tympanoplasty in excess of 30 percent. 

3.  Entitlement to an evaluation for otitis media in excess of 10 percent. 

4.  Entitlement to an increased (compensable) evaluation for left ear hearing loss. 

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to July 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2005 and March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2007.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in May 2008 and December 2009, at which time it was remanded for further development.  Although the Board regrets the additional delay, for the reasons expressed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran's claim of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional lumbar spine disability claimed to be the result of VA surgical treatment was remanded in May 2008 for, among other things, the RO to make attempts to obtain VA treatment records regarding the Veteran's spine surgery from the VA.  The Veteran indicated in his claim that he underwent spine surgery at the VA Medical Center (VAMC) in Little Rock, Arkansas, in 1990.  He also indicated at the August 2007 Board hearing that the treatment was rendered at the old McClellan VA Hospital in Little Rock, Arkansas.  As detailed in the December 2009 remand, requests for records were sent to the VAMC in December 2008 and January 2009, the VAMC in Ann Arbor, Michigan, in March 2009, and the VAMC in Battle Creek, Michigan, in March 2009.   Responses from the VAMC's indicates that no records were found.  However, the Board found in December 2009 that the RO did not contact the Veteran regarding all of the missing records and comply with the provisions of 38 C.F.R. § 3.159(e) which states in relevant part: 

Duty to notify claimant of inability to obtain records. 

(1) If VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact. VA will make a record of any oral notice conveyed to the claimant. For non-Federal records requests, VA may provide the notice at the same time it makes its final attempt to obtain the relevant records. In either case, the notice must contain the following information: 

(i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence. 

(2) If VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records. If the claimant does not provide any necessary release of the relevant records that VA is unable to obtain, VA will request that the claimant obtain the records and provide them to VA. 

38 C.F.R. § 3.159(e) . 

As such, the Board found in December 2009 that the claim must be remanded for compliance with 38 C.F.R. § 3.159(e). 

The Board also noted in the December 2009 remand that, during the August 2007 hearing, the Veteran provided testimony that related to his 38 U.S.C.A. § 1151 claim, as well as his increased rating claims even though he had not yet perfected his appeal as to the increased rating claims.  In October 2007, the Veteran perfected his appeal as to the three increased rating issues plus the SMC issue; the claims file was subsequently transferred to the Board.  In his October 2007 substantive appeal, he requested a hearing on those issues; he indicated in an April 2008 written statement that he wanted a Travel Board hearing as to those issues.  However, he was instead scheduled for a video conference hearing before a VLJ in September 2009.  The Veteran did not appear for this hearing, and the Board noted in December 2009 that he had not been scheduled for a Travel Board hearing regarding these issues before a VLJ at his local RO.  Therefore, the Board remanded these claims to schedule the Veteran for a Travel Board hearing.

The record reflects the Veteran was sent correspondence informing him of the unavailability of the VA medical records in August 2013.  He was also scheduled for a Travel Board hearing in December 2013, and was sent correspondence in October 2013 notifying him of his hearing date and time.  The record reflects the Veteran did not report for the December 2013 hearing.  However, as asserted by his accredited representative in a February 2014 appellate brief presentation, this correspondence was sent to a previous address of the Veteran and that he had notified VA of his new address in November 2010.  

The Board acknowledges that the Veteran listed a new/different address in correspondence received in November 2010, and that correspondence sent to the previous address in 2011 (which is the same address as that of the 2013 correspondence) was returned as undeliverable.  One of the returned pieces of mail included a notation from the Postal Service that the forward time had expired, but did indicate the address listed in the November 2010 statement from the Veteran as his current address.

In view of the foregoing, the Board finds that the record is insufficient to determine whether notice of the lack of VA medical records and/or the scheduled Travel Board hearing was timely mailed to the Veteran's last address of record.  See Kyhn v. Shinseki, 716 F.3d 572 (2013).  Therefore, a remand is required to correct this deficiency.

The Board does wish to notify the Veteran that, under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing. 38 C.F.R. § 20.707.  Therefore, if a new hearing is conducted by a person other than the VLJ who conducted the August 2007 hearing, then a panel decision would be required in this case.  Id; see also 38 U.S.C.A. 
§ 7102 , 7107(c).  Under such circumstances, the Veteran would then have to make the determination as to whether a third hearing is desired.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (A claimant is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.).

The Board also observes that the Veteran's accredited representative criticized the steps taken to obtain outstanding VA medical records as outlined in a September 2013 Formal Finding of Unavailability memorandum.  As a remand has already been found necessary in this case, these contentions should be addressed below to include any additional steps deemed necessary to obtain these records in light thereof.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AMC/RO should address the criticism of the September 2013 Formal Finding of Unavailability memorandum as expressed in the February 2014 appellate brief presentation to include any additional attempts deemed necessary to obtain and associate with the claims folder all pertinent private and VA treatment records for the Veteran dated from 1983 onward, in particular records regarding the Veteran from the VA Medical Center in Little Rock, Arkansas. 

The claims file should contain documentation of any additional attempts made to obtain the specified VA records.  Further, the Veteran and his representative should be informed of (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  Such notification should be sent to the Veteran's address as noted in his November 2010 statement, as well as any alternate addresses listed in the record.

2.  After completing the above development and if and only if records regarding the Veteran's back surgery are obtained and associated with the claims folder, the AMC/RO should arrange for a comprehensive review of the Veteran's claims file by a VA examiner to determine the nature and etiology of any complications associated with the appellant's lumbar spine surgery. 

The reviewing surgeon should furnish opinions concerning the following: 

(a) The manifestations of lumbar spine pathology present prior to the spinal surgical procedure(s); and (b) Whether the Veteran developed any additional identifiable lumbar spine disability due to any VA treatment or care rendered in connection with said surgical procedure(s). 

Specifically, the reviewer should address the questions of: (i.) Whether the course of treatment the Veteran received in VA facilities was in any way careless, negligent, lacking in proper skill, or reflective of error in judgment or similar instance of fault on the part of VA in furnishing the hospital care, medical surgical treatment, or examination?  It should also be noted whether any lumbar spine pathology, was the result of an event not reasonably foreseeable; 

(ii.) Whether the course of treatment the Veteran received related to the lumbar spine surgical procedure(s) was in any manner related to the development of any additional lumbar spine pathology, including whether the care was untimely or inadequate; and 

(iii) Whether the course of treatment the Veteran received from VA related to the lumbar spine surgical procedure(s) was in any manner related to the cause of the Veteran's additional claimed lumbar spine disability, if any. 

(The reviewing surgeon must be advised that the question of negligence is at issue.  The reviewer should identify the information on which s/he based the opinions.  If a medically justified opinion is impossible to formulate, the reviewer should so indicate.) 

If the reviewer determines that an examination is needed before the requested opinions can be rendered, the AMC/RO should schedule the Veteran for such an examination. 

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in September 2013, and provides an opportunity to respond.  

4.  The AMC/RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing; and such notification should be sent to the Veteran's address as noted in his November 2010 statement, as well as any alternate addresses listed in the record.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


